          Case 1:15-cv-09300-LGS Document 644 Filed 09/09/20 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                              :
JOHN NYPL, et al.,                                            :
                                             Plaintiffs,      :
                                                              :    15 Civ. 9300 (LGS)
                           -against-                          :
                                                              :           ORDER
JPMORGAN CHASE & CO., et al.,                                 :
                                             Defendants. :
------------------------------------------------------------- X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, pursuant to the Court’s Orders at Dkt. Nos. 574 and 622, on August 21,

2020, the parties filed a joint status letter (Dkt. No. 623), (1) to apprise the Court of the status of

certain interrogatory responses, any supplemental responses and any related disputes; (2) to

inform the Court of whether Plaintiffs intend to seek depositions based upon the interrogatory

responses, the proposed dates for any such depositions and any related disputes; and (3) to

propose appropriate amendments to Sections II and IV of the Third Amended Civil Case

Management Plan and Scheduling Order;

        WHEREAS, within the August 21, 2020, joint status letter (Dkt. No. 623), the parties

addressed their respective positions regarding issues including but not limited to, the following:

             •   whether the interrogatory responses of Defendants’ Barclays plc, Citicorp,

                 JPMorgan Chase & Co., Royal Bank of Scotland plc and UBS AG were

                 insufficient because they lacked a verification pursuant to Federal Rule of Civil

                 Procedure 33;

             •   whether it was proper for Plaintiffs to serve interrogatories on non-party HSBC

                 Holdings plc;

             •   whether Defendants Barclays plc, JPMorgan Chase & Co., Royal Bank of

                 Scotland plc, Citibank and UBS AG, are required, pursuant to Federal Rule of
         Case 1:15-cv-09300-LGS Document 644 Filed 09/09/20 Page 2 of 3


               Civil Procedure 26, to produce a privilege log in support of their interrogatory

               responses; and

           •   whether the Court should permit Plaintiff to serve additional document requests

               seeking certain categories of documents outlined in the August 21, 2020, joint

               status letter;

       WHEREAS, pursuant to the parties’ Fourth Amended Civil Case Management Plan and

Scheduling Order, (Dkt. No. 615), the deadline for the completion of fact discovery was July 20,

2020; it is hereby

       ORDERED that, because Defendants Barclays plc, Citicorp, JPMorgan Chase & Co.,

Royal Bank of Scotland plc and UBS AG have provided or have agreed to provide Plaintiffs with

verified versions of their interrogatory responses, Plaintiffs objection to the subject interrogatory

responses of Barclays plc, Citicorp, JPMorgan Chase & Co., Royal Bank of Scotland plc and

UBS AG, on the ground that they were not verified pursuant to Federal Rule of Civil Procedure

33, is overruled as moot. It is further

       ORDERED that, for substantially the reasons stated in Defendants’ portion of the August

21, 2020, joint status letter (Dkt. No. 23), including that the Court’s Order at Dkt. No. 572

granted permission to serve interrogatories on the HSBC Defendants -- HSBC North America

Holdings, Inc. and HSBC Bank USA, N.A. -- but did not grant permission to serve interrogatories

on non-party HSBC Holdings plc, it was not proper for Plaintiffs to serve interrogatories on

HSBC Holdings plc, and HSBC Holdings plc is not required to supplement any responses it has

provided already to Plaintiffs. It is further

       ORDERED that, because Defendants Barclays plc, JPMorgan Chase & Co., Royal Bank

of Scotland plc, Citibank and UBS AG do not have an obligation, under Federal Rule of Civil


                                                  2
         Case 1:15-cv-09300-LGS Document 644 Filed 09/09/20 Page 3 of 3


Procedure Rule 26, to produce a privilege log in support of interrogatory responses but do have

an obligation to provide facts sufficient to support any privilege objections to the interrogatories,

Plaintiffs shall provide Defendants with a letter identifying (1) any privilege objections they

believe are not sufficiently supported and (2) the information need to sufficiently support any

identified objections, and the parties shall meet and confer to discuss each identified objection

and to attempt to resolve any outstanding issues. It is further

       ORDERED that, Plaintiffs’ requests for permission to serve additional document requests

is DENIED for substantially the reasons outlined in Defendants’ portion of the August 21, 2020,

joint status letter (Dkt. No. 623), including, that the requests are untimely, and the deadline for

the completion of all fact discovery was July 20, 2020, (Dkt. No. 615). It is further

       ORDERED that, the issues of Plaintiffs’ request to take certain depositions and the

timing of Plaintiffs’ production of their final amended expert report in support of class

certification will be discussed at tomorrow’s conference.


Dated: September 9, 2020
       New York, New York




                                                  3
